Citation Nr: 1635489	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 13, 2008, for the grant of service connection for tinnitus. 

2.  Entitlement to a compensable rating for bilateral hearing loss prior to March 29, 2012, and in excess of 20 percent since that date.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from November 1969 to May 1973, and in the Navy from January 1974 to January 1976.

This matter is on appeal from rating decision in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

An appeal on the issue of entitlement to service connection for gastroesophageal reflux disease was also perfected by the Veteran.  However, in an October 2015 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On March 14, 1989, the RO received the Veteran's claim that can be reasonably construed as one seeking entitlement to service connection for tinnitus, and there is no communications prior to this date reflecting the intent to file a claim.

2.  The Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing impairment in the right ear and Level II hearing impairment in the left ear prior to March 29, 2012, and by no worse than Level VI hearing impairment in the right ear and Level V hearing impairment in the left ear since that date.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date of March 14, 1989, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2015).

2. The criteria for a compensable rating for bilateral hearing loss prior to March 29, 2012, and in excess of 20 percent since that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R.  §§ 4.3, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b) (2015).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran submitted a claim seeking entitlement to service connection for tinnitus in November 2008, which was granted by the RO in a September 2009 decision, effective November 28, 2008, the date of the formal claim.  In a subsequent March 2013 rating decision, the effective date was adjusted to November 13, 2008.  It is the Veteran's assertion that the effective date of this grant should coincide with his service-connected hearing loss, which granted in a September 1972 rating decision, effective May 11, 1972. 

The Board first considers whether the Veteran submitted a formal claim for tinnitus prior to November 13, 2008.  In this regard, the Board notes that tinnitus and sensorineural hearing loss are separate and distinct disorders.  However, the Court of Appeals for Veteran's Claims has held that a veteran is typically not competent to distinguish specific disorders from one another, as he or she lacks the necessary medical training to make such a distinction.  As such, an initial claim for service connection must be considered a claim for any disability that may be reasonably encompassed by the claim.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).

In view of Clemons, the Board determines that March 14, 1989, should be the date of his formal claim.  On that occasion, the Veteran submitted a claim for "hearing loss," and did not specifically mention tinnitus.  However, at a VA examination in April 1989, he complained of "ringing" that was longstanding since discharge, and was clinically diagnosed with tinnitus by the examiner.  As such, VA had notice in 1989 that he had tinnitus.  In the Board's view, the only reason he was not service connected for tinnitus at that time was that he did not specifically claim it, even though he did mention "hearing loss."  This narrow interpretation of the Veteran's claim is inconsistent with the policy that "a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant."  Ingram v. Nicholson, 21 Vet .App. 232, 256 (2007).  

Next, the Board has also considered whether a claim for tinnitus could be inferred in the Veteran's original claim in May 1972, but concludes that it cannot.  On that occasion, the Veteran claimed entitlement to service connection for "loss of hearing" in the right ear, which is more specific that his March 1989 claim.  Moreover, unlike the May 1989 claim, there was no mention of tinnitus anywhere in the record.  As such, VA would have had no constructive notice that tinnitus was even an issue at that time.  Therefore, the Board finds that, for effective date purposes, March 14, 1989, is the date of receipt for the Veteran's claim of entitlement to service connection for tinnitus.  

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to March 14, 1989.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for tinnitus.  Indeed, there are no communications at all in the year prior to March 14, 1989.  Therefore, the Board concludes that the effective date of the Veteran's service-connected tinnitus is no earlier than March 14, 1989, and effective date prior to this is not warranted.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100, for the period prior to March 29, 2012, and a 20 percent rating since that date.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Based on the evidence of record, an increased rating is not warranted for any period on appeal.  Specifically, at a VA examination in May 2009, the Veteran stated that he had difficulty hearing in rooms with multiple people talking, a television playing, or other background noise.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
65
51
LEFT
20
35
65
55
44

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 in the left ear.  An exceptional pattern of hearing impairment has not been shown.  When overlaying these results on Table VI, the Veteran exhibits Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Applying these results to Table VII, a noncompensable rating is for application.  

Next, at his most recent VA examination in March 2012, the Veteran again stated that he had difficulty hearing in rooms with multiple people talking, and had difficulty hearing people on the telephone.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
80
80
65
LEFT
35
60
70
80
61

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 74 percent in the left ear.  An exceptional pattern of hearing impairment has not been shown.  When overlaying these results on Table VI, the Veteran exhibits Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  Applying these results to Table VII, a 20 rating is for application.  These are the only applicable evaluations of record and, based on their results, there is no cause to alter the ratings currently assigned. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The question is not if the Veteran has hearing loss, only the degree, and if the degree is compensable under VA law. 

The Board has considered whether an extraschedular evaluation, a component of a claim for an increased rating, is warranted, but finds that there is no basis for such an evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, as the Board is already required to consider the functional limitations resulting from his hearing loss, there are very few symptoms that could conceivably fall outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's hearing loss is not warranted for any period on appeal.  As such, entitlement to an increased rating for bilateral hearing loss is denied

ORDER

An effective date of March 14, 1989, but no earlier, for the grant of service connection for tinnitus is granted.  

A compensable rating for bilateral hearing loss prior to March 29, 2012, and in excess of 20 percent since that date, is denied. 


REMAND

The Veteran is also claiming entitlement to service connection for erectile dysfunction which, as is relevant here, he has argued is secondary to his service-connected acquired psychiatric disorder.  

In order to ascertain whether a potential relationship exists, the Veteran underwent a VA examination in March 2015.  After the examination was completed, the examiner diagnosed erectile dysfunction, but concluded that the etiology of the disorder was "uncertain," and that "further evaluation in a clinical setting" was required to answer this question.  Although it is unclear what further evaluation is necessary, there is no record of any attempt to clarify this statement or to afford the Veteran a genitourinary VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Roseburg, Oregon, since March 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA genitourinary examination to determine the nature, extent, onset and etiology of his erectile dysfunction.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's erectile dysfunction its onset in, or is otherwise etiologically related to, his active service or to his service-connected acquired psychiatric disorder.

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


